 Case 1:19-cv-00670-RJJ-PJG ECF No. 26 filed 09/08/20 PageID.290 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


LUCILLE S. TAYLOR,

               Plaintiff,
                                                              CASE NO. 1:19-CV-670
v.
                                                              HON. ROBERT J. JONKER
DENNIS M. BARNES, et al.,

               Defendants.
                                  /

                                             ORDER

       This is an action asserting First Amendment challenges to the structure of the Michigan State

Bar. Plaintiff is a member of the Michigan Bar who asserts that the mandatory dues assessment

violates her free speech rights, and that required membership as a condition to practice law violates

her free association rights in light of the Supreme Court’s decision in Janus v. American Federation,

138 S. Ct. 2448 (2018). Defendant officers of the Michigan Bar disagree and assert that nothing in

Janus abrogates earlier Supreme Court decisions expressly validating a compulsory (or integrated)

model for organization of a State Bar.

       The parties have agreed on a Statement of Facts, ECF No. 16, and have each filed a Motion

for Summary Judgment. ECF Nos. 17, 19. The parties have done an excellent job on their

submissions, and it would be most interesting to wade into the issues with the parties. But the Court

is satisfied that whatever wading needs to be done must happen in a higher Court because the

Supreme Court has squarely decided the issues framed here in favor of the defendants. In Lathrop

v. Donohue, 367 U.S. 820 (1961), the Supreme Court rejected a free association claim by a member

of the Wisconsin Bar on materially indistinguishable facts. In Keller v. State Bar of California, 496
 Case 1:19-cv-00670-RJJ-PJG ECF No. 26 filed 09/08/20 PageID.291 Page 2 of 2




U.S. 1 (1990), the Supreme Court rejected a free speech claim by a member of the California Bar

on materially indistinguishable facts.

        Plaintiff accepts that Lathrop and Keller rejected the claims she is making here, but urges this

Court to revisit them in light of a line of Supreme Court authority culminating in Janus that,

according to Plaintiff, calls into question the continuing validity of the holdings. This Court has no

power to do that. Ramos v. Louisiana, 140 S. Ct. 1390, 1416 n.5 (2020) (Justice Kavanaugh,

concurring in part); Hohn v. United States, 524 U.S. 236, 252-53 (1998). See also Thompson v.

Marietta Education Association, ___ F.3d ___, 2020 WL 5015460 (6th Cir. Aug. 25, 2020) (refusing

to extend Janus in a case “controlled by a fair reading of the Supreme Court’s precedents” because

“lower courts must follow Supreme Court precedent”). Even Justices who may believe Lathrop and

Keller were wrongly decided recognize that the Supreme Court will have to make that call. See, e.g.,

Jarchow v. State Bar of Wisconsin, 140 S. Ct. 1720 (June 1, 2020) (mem.) (Justices Thomas and

Gorsuch dissenting from denial of certiorari in an integrated bar case).

        Accordingly, following and applying Lathrop and Keller, as this Court is bound to do, the

Court GRANTS the Defendants’ Motion for Summary Judgment, and DENIES the Plaintiff’s

Motion for Summary Judgment. Judgment will enter in favor of Defendants and against Plaintiff.

        IT IS SO ORDERED.


Date:    September 8, 2020                      /s/ Robert J. Jonker
                                                ROBERT J. JONKER
                                                CHIEF UNITED STATES DISTRICT JUDGE




                                                   2
